SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made effective as of the 16th day of May, 2008

 AMONG:      CHINA WIND ENERGY INC.,  

a Nevada corporation, of No.2 Haibin Road, Binxi Developing Area,
Heilongjiang Province, People’s Republic of China

(“Pubco”) 

  AND:      POWER PROFIT TECHNOLOGY DEVELOPMENT LIMITED,   a Hong Kong
corporation, of Room 2302, 23/F., 99 Hennessy Road,    Wanchai, Hong Kong,
People’s Republic of China     (“Priveco”)    AND:      WAN YI TSE,   of Room
2302, 23/F., 99 Hennessy Road, Wanchai,
Hong Kong, People’s Republic of China      (the “Selling Shareholder”) 


WHEREAS:

A. The Selling Shareholder is the registered and beneficial owner of the sole
issued and outstanding common share in the capital of Priveco;

B. Priveco is the holder of 72,660,000 common shares in the registered share
capital of Harbin Sanye Wind Energy Technology Co., Ltd., a company incorporated
and subsisting under the laws of the People’s Republic of China. The 72,660,000
shares represent 82.14% of the registered share capital of Harbin Sanye Wind
Energy Technology Co., Ltd.

C. Pubco has agreed to issue 15,000,000 fully paid and non-assessable common
shares in the capital of Pubco as of the Closing Date, as defined herein, to the
Selling Shareholder as consideration for the purchase by Pubco of the sole
issued and outstanding common share in the capital of Priveco held by the
Selling Shareholder; and

D. Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholder has agreed to sell the sole issued and outstanding common
share in the capital of Priveco held by the Selling Shareholder to Pubco in
exchange for 15,000,000 fully paid and non-assessable common shares in the
capital of Pubco.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the parties covenant and agree as follows:

--------------------------------------------------------------------------------

- 2 -

1.      DEFINITIONS   1.1      Definitions. The following terms have the
following meanings, unless the context indicates otherwise:



(a)      “Agreement” shall mean this Agreement, and all the exhibits, schedules
and other documents attached to or referred to in this Agreement, and all
amendments and supplements, if any, to this Agreement;              (b)     
“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 of this Agreement, at which the Closing Documents shall be exchanged
by the parties, except for those documents or other items specifically required
to be exchanged at a later time;   (c)      “Closing Date” shall mean a date
mutually agreed upon by the parties to this Agreement in writing and in
accordance with Section 10.6 hereto following the satisfaction or waiver by
Pubco and Priveco of the conditions precedent set out in Sections 5.1 and 5.2
hereto, respectively, provided that such date shall be no later than six (6)
weeks after execution of this Agreement by both parties.   (d)      “Closing
Documents” shall mean the papers, instruments and documents required to be
executed and delivered at the Closing pursuant to this Agreement;   (e)     
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;   (f)      “GAAP” shall mean United States generally accepted
accounting principles applied in a manner consistent with prior periods;   (g) 
    “Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;   (h)      “Priveco Share”
shall mean the one (1) common share of Priveco held by the Selling Shareholder,
being all of the issued and outstanding common shares of Priveco beneficially
held, either directly or indirectly, by the Selling Shareholder;   (i)     
“Pubco Shares” shall mean the 15,000,000 fully paid and non-assessable common
shares of Pubco, to be issued to the Selling Shareholder by Pubco on the Closing
Date;   (j)      “SEC” shall mean the United States Securities and Exchange
Commission;   (k)      “Securities Act” shall mean the United States Securities
Act of 1933, as amended;





           (l)      “Taxes” shall include international, federal, state,
provincial and local income taxes; capital gains taxes; value-added taxes;
franchise, personal property and real property taxes; levies, assessments,
tariffs, duties (including any customs duty), business license or other fees,
sales, use and any other taxes relating to the assets of the designated party or
the business of the designated party for all periods up to and including the
Closing Date, together with any related charge or amount, including interest,
fines, penalties and additions to tax, if any, arising out of tax assessments;
and   (m)      “Transaction” shall mean the purchase of the Priveco Share by
Pubco from the Selling Shareholder in consideration for the issuance of the
Pubco Shares.



--------------------------------------------------------------------------------

- 3 -

1.2 Schedules.  The following schedules are attached to and form part of this
Agreement:

Schedule 1     –  Certificate of Non-U.S. Shareholder  Schedule 2     – 
Directors and Officers of Priveco  Schedule 3     –  Directors and Officers of
Pubco 


1.3 Currency. All references to currency in this Agreement are to United States
Dollars (US$), unless expressly stated otherwise.

 2.       THE OFFER, PURCHASE AND SALE OF SHARES

2.1 Offer, Purchase and Sale of Shares. Subject to the terms and conditions of
this Agreement, the Selling Shareholder hereby covenants and agrees to sell,
assign and transfer to Pubco, and Pubco hereby covenants and agrees to purchase
from the Selling Shareholder, the Priveco Share held by the Selling Shareholder.

2.2 Consideration. As consideration for the sale of the Priveco Share by the
Selling Shareholder to Pubco, Pubco agrees to allot and issue the Pubco Shares
to the Selling Shareholder (or its designee(s)). The Selling Shareholder
acknowledges and agrees that the Pubco Shares are being issued pursuant to an
exemption from the prospectus and registration requirements of the Securities
Act. As required by applicable securities law, the Selling Shareholder (or its
designee(s)) agrees to abide by all applicable resale restrictions and hold
periods imposed by all applicable securities legislation. All certificates
representing the Pubco Shares issued at the Closing shall be endorsed the
following legend, or one substantially similar, pursuant to the Securities Act
in order to reflect the fact that the Pubco Shares will be issued to the Selling
Shareholder pursuant to an exemption from the registration requirements of the
Securities Act:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

--------------------------------------------------------------------------------

- 4 -

2.3 Share Exchange Procedure. The Selling Shareholder may exchange the
certificate representing the Priveco Share by delivering such certificate to
Pubco duly executed and endorsed in blank (or accompanied by duly executed stock
powers endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the Pubco Shares to the
holder(s) thereof, together with a Certificate of Non-U.S. Shareholder (the
“Regulation S Certificate”), a copy of which is set out in Schedule 1 to this
Agreement;

2.4 Closing Date. The Closing shall take place, subject to the terms and
conditions of this Agreement, on the Closing Date.

2.5 Restricted Shares. The Selling Shareholder acknowledges that the Pubco
Shares issued pursuant to the terms and conditions set forth in this Agreement
shall have such hold periods as are required under applicable securities laws
and as a result may not be sold, transferred or otherwise disposed, except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in each case only in
accordance with all applicable securities laws.

2.6 Exemptions. The Selling Shareholder acknowledges that Pubco has advised such
Selling Shareholder that Pubco is relying upon the representations and
warranties of the Selling Shareholder set out in Schedule 1 to this Agreement to
issue the Pubco Shares under an exemption from the prospectus and registration
requirements of the Securities Act and, as a consequence, certain protections,
rights and remedies provided by the Securities Act, including statutory rights
of rescission or damages, shall not be available to the Selling Shareholder.

3. REPRESENTATIONS AND WARRANTIES OF PRIVECO

As of the Closing, Priveco and the Selling Shareholder, jointly and severally,
represent and warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:

3.1 Organization and Good Standing. Priveco is a corporation duly organized,
validly existing and in good standing under the laws of Hong Kong and has the
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Priveco is duly qualified to do business and is
in good standing as a foreign corporation in each of the jurisdictions in which
Priveco owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Priveco taken as a whole.

--------------------------------------------------------------------------------

- 5 -

3.2 Authority. Priveco has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Priveco Documents”) to be signed by Priveco and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Priveco Documents
by Priveco and the consummation of the transactions contemplated by this
Agreement have been duly authorized by Priveco’s board of directors. No other
corporate or shareholder proceeding on the part of Priveco is necessary to
authorize such documents or to consummate the transactions contemplated hereby.
This Agreement has been, and the other Priveco Documents when executed and
delivered by Priveco as contemplated by this Agreement shall be, duly executed
and delivered by Priveco and this Agreement is, and the other Priveco Documents
when executed and delivered by Priveco as contemplated hereby shall be, valid
and binding obligations of Priveco enforceable in accordance with their
respective terms except:

(a)      as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally;               (b)      as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies; and   (c)      as limited by public policy.  

3.3 Capitalization of Priveco. The entire authorized capital stock and other
equity securities of Priveco consists of 10,000 common shares (the “Priveco
Common Stock”). As of the date of this Agreement, there is one (1) share of
Priveco Common Stock issued and outstanding. The one (1) issued and outstanding
share of Priveco Common Stock has been duly authorized, is validly issued, was
not issued in violation of any pre-emptive rights and is fully paid and
non-assessable, is not subject to pre-emptive rights and is issued in full
compliance with the laws of Hong Kong and Priveco’s Articles of Incorporation
and Bylaws. There are no outstanding options, warrants, subscriptions,
conversion rights, or other rights, agreements, or commitments obligating
Priveco to issue any additional common shares of Priveco Common Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from Priveco any shares of Priveco Common Stock. There
are no agreements purporting to restrict the transfer of the Priveco Common
Stock, no voting agreements, shareholders’ agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Priveco Common Stock.

3.4 Shareholders of Priveco Common Stock. As of the Closing Date, WAN YI TSE
shall be the only shareholder of Priveco Common Stock.

3.5 Directors and Officers of Priveco. The duly elected or appointed directors
and the duly appointed officers of Priveco are as set out in Schedule 2 to this
Agreement.

3.6 Corporate Records of Priveco. The corporate records of Priveco, as required
to be maintained by it pursuant to all applicable laws, are accurate, complete
and current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of Priveco.

--------------------------------------------------------------------------------

- 6 -

3.7 Non-Contravention. Neither the execution, delivery and performance of this
Agreement nor the consummation of the Transaction, shall:

            (a)      conflict with, result in a violation of, cause a default
under (with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in, or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Priveco or any of its subsidiaries under any term,
condition or provision of any loan or credit agreement, note, debenture, bond,
mortgage, indenture, lease or other agreement, instrument, permit, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Priveco or any of its subsidiaries, or any of their respective material
property or assets;   (b)      violate any provision of the Constitution,
Articles of Incorporation or any other constating documents of Priveco, any of
its subsidiaries or any applicable laws; or   (c)      violate any order, writ,
injunction, decree, statute, rule, or regulation of any court or governmental or
regulatory authority applicable to Priveco, any of its subsidiaries or any of
their respective material property or assets.  

3.8 Actions and Proceedings. To the best knowledge of Priveco, there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding, pending, threatened against or affecting Priveco or which involves
any of the business, properties or assets of Priveco that, if adversely resolved
or determined, would have a material adverse effect on the business, operations,
assets, properties, prospects, or conditions of Priveco taken as a whole (a
“Priveco Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Priveco Material Adverse Effect.

3.9      Compliance.     (a)      To the best knowledge of Priveco, Priveco is
in compliance with, is not in default or violation in any material respect
under, and has not been charged with or received any notice at any time of any
material violation of any statute, law, ordinance, regulation, rule, decree or
other applicable regulation to the business or operations of Priveco;     (b)   
  To the best knowledge of Priveco, Priveco is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Priveco Material Adverse Effect;     (c) 
    Priveco has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Priveco, threatened, and none of them shall be adversely affected by the
consummation of the Transaction; and



           (d)      Priveco has operated in material compliance with all laws,
rules, statutes, ordinances, orders and regulations applicable to its business.
Priveco has not received any notice of any violation thereof, nor is Priveco
aware of any valid basis therefore.



--------------------------------------------------------------------------------





-7-

3.10 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Priveco of the Transaction contemplated by this Agreement or to
enable Pubco to continue to conduct Priveco’s business after the Closing Date in
a manner which is consistent with that in which the business is presently
conducted.

3.11 Financial Representations. The consolidated audited balance sheets for
Priveco for its last two fiscal years, including operations of Harbin Sanye Wind
Energy Technology Co., Ltd., plus any consolidated unaudited balance sheets for
Priveco dated on or before May 12, 2008 (the “Priveco Accounting Date”),
together with related statements of income, cash flows, and changes in
shareholder’s equity for such fiscal years and interim period then ended
(collectively, the “Priveco Financial Statements”) to be supplied within sixty
five ( ) days following the Closing Date:

(a)      shall be in accordance with the books and records of Priveco;   (b)   
  shall present fairly the financial condition of Priveco as of the respective
dates indicated and the results of operations for such periods; and   (c)     
shall have been prepared in accordance with GAAP.             

Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Priveco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco.

3.12 Absence of Undisclosed Liabilities. Priveco does not have any material
Liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise that exceed $5,000, which:

           (a)      are not set forth in the Priveco Financial Statements or
have not heretofore been paid or discharged;   (b)      did not arise in the
regular and ordinary course of business under any agreement, contract,
commitment, lease or plan specifically disclosed in writing to Pubco; or   (c) 
    have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business since the date of the last Priveco Financial Statements.  

--------------------------------------------------------------------------------

- 8 -

3.13      Tax Matters.     (a)      As of the date of this Agreement:       (i) 
    Priveco has timely filed all tax returns in connection with any Taxes which
are required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Priveco,
and       (ii)      all such returns are true and correct in all material
respects;     (b)      Priveco has paid all Taxes that have become or are due
with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;     (c)      Priveco is not presently
under or has not received notice of, any contemplated investigation or audit by
regulatory or governmental agency or body or any foreign or state taxing
authority concerning any fiscal year or period ended prior to the date hereof;  
  (d)      all Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and     (e)      to the best knowledge of Priveco, the Priveco Financial
Statements contain full provision for all Taxes including any deferred Taxes
that may be assessed to Priveco for the accounting period ended on the Priveco
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Priveco Accounting
Date or for any profit earned by Priveco on or prior to the Priveco Accounting
Date or for which Priveco is accountable up to such date and all contingent
Liabilities for Taxes have been provided for or disclosed in the Priveco
Financial Statements.  

--------------------------------------------------------------------------------

- 9 -

3.14   Absence of Changes. Since the Priveco Accounting Date, Priveco has not:



(a)      incurred any Liabilities, other than Liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any Liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any Liabilities of which the failure to pay or discharge has
caused or shall cause any material damage or risk of material loss to it or any
of its assets or properties;              (b)      sold, encumbered, assigned or
transferred any material fixed assets or properties except for ordinary course
business transactions consistent with past practice;





           (c)      created, incurred, assumed or guaranteed any indebtedness
for money borrowed, or mortgaged, pledged or subjected any of the material
assets or properties of Priveco or its subsidiaries to any mortgage, lien,
pledge, security interest, conditional sales contract or other encumbrance of
any nature whatsoever;   (d)      made or suffered any amendment or termination
of any material agreement, contract, commitment, lease or plan to which it is a
party or by which it is bound, or cancelled, modified or waived any substantial
debts or claims held by it or waived any rights of substantial value, other than
in the ordinary course of business;   (e)      declared, set aside or paid any
dividend or made or agreed to make any other distribution or payment in respect
of its capital shares or redeemed, purchased or otherwise acquired or agreed to
redeem, purchase or acquire any of its capital shares or equity securities;  
(f)      suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;   (g)      suffered any material adverse change
in its business, operations, assets, properties, prospects or condition
(financial or otherwise);   (h)      received notice or had knowledge of any
actual or threatened labor trouble, termination, resignation, strike or other
occurrence, event or condition of any similar character which has had or might
have an adverse effect on its business, operations, assets, properties or
prospects;   (i)      made commitments or agreements for capital expenditures or
capital additions or betterments exceeding in the aggregate $12,000;   (j)     
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;   (k)      entered into any transaction
other than in the ordinary course of business consistent with past practice; or
  (l)      agreed, whether in writing or orally, to do any of the foregoing.



3.15   Absence of Certain Changes or Events. Since the Priveco Accounting Date,
there has not been:

(a)      a Priveco Material Adverse Effect; or   (b)      any material change by
Priveco in its accounting methods, principles or practices.  

--------------------------------------------------------------------------------

- 10 -

3.16    Subsidiaries. Priveco owns 82.14% of Harbin Sanye Wind Energy Technology
Co., Ltd. Harbin Sanye Wind Energy Technology Co., Ltd. is Priveco’s majority
owned subsidiary.

3.17    Personal Property. Priveco possesses, and has good and marketable title
of all property necessary for the continued operation of the business of Priveco
as presently conducted and as represented to Pubco. All such property is used in
the business of Priveco. All such property is in reasonably good operating
condition (normal wear and tear excepted), and is reasonably fit for the
purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Priveco is owned by Priveco free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims.

3.18      Intellectual Property     (a)      Intellectual Property Assets.
Priveco owns or holds an interest in all intellectual property assets necessary
for the operation of the business of Priveco as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:       (i)     
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);    
(ii)      all patents, patent applications, and inventions, methods, processes
and discoveries that may be patentable (collectively, the “Patents”);     (iii) 
    all copyrights in both published works and unpublished works (collectively,
the “Copyrights”); and       (iv)      all know-how, trade secrets, confidential
information, customer lists, software, technical information, data, process
technology, plans, drawings, and blue prints owned, used, or licensed by Priveco
as licensee or licensor (collectively, the “Trade Secrets”).     (b)     
Intellectual Property and Know-How Necessary for the Business. Priveco is the
owner of all right, title, and interest in and to each of the Intellectual
Property Assets, free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims, and has the right to use without payment
to a third party of all the Intellectual Property Assets. All former and current
employees and contractors of Priveco have executed written contracts, agreements
or other undertakings with Priveco that assign all rights to any inventions,
improvements, discoveries, or information relating to the business of Priveco.
No employee, director, officer or shareholder of Priveco owns directly or
indirectly in whole or in part, any Intellectual Property Asset which Priveco is
presently using or which is necessary for the conduct of its business. To the
best knowledge of Priveco, no employee or contractor of Priveco has entered into
any contract or agreement that restricts or limits in any way the scope or type
of work in which the employee may be engaged or requires the employee to
transfer, assign, or disclose information concerning his work to anyone other
than Priveco.     (c)      Patents. Priveco does not hold any right, title or
interest in and to any Patent and Priveco has not filed any patent application
with any third party. To the best knowledge of Priveco, none of the products
manufactured and sold nor any process or know-how used by Priveco infringes or
is alleged to infringe any patent or other proprietary night of any other person
or entity.



             (d)      Trademarks. Priveco does not hold any right, title or
interest in and to any Mark and Priveco has not registered or filed any
application to register any Mark with any third party. To the best knowledge of
Priveco, none of the Marks, if any, used by Priveco infringes or is alleged to
infringe any trade name, trademark, or service mark of any third party.   (e)   
  Trade Secrets. Priveco has taken all reasonable precautions to protect the
secrecy, confidentiality, and value of its Trade Secrets. Priveco has good title
and an absolute right to use the Trade Secrets. The Trade Secrets are not part
of the public knowledge or literature, and to the best knowledge of Priveco,
have not been used, divulged, or appropriated either for the benefit of any
person or entity or to the detriment of Priveco. No Trade Secret is subject to
any adverse claim or has been challenged or threatened in any way.



--------------------------------------------------------------------------------

 

- 11 -

3.19 Insurance. The products sold by and the assets owned by Priveco are insured
under various policies of general product liability and other forms of insurance
consistent with prudent business practices. All such policies are in full force
and effect in accordance with their terms, no notice of cancellation has been
received, and there is no existing default by Priveco, or any event which, with
the giving of notice, the lapse of time or both, would constitute a default
thereunder. All premiums to date have been paid in full.

3.20 Employees and Consultants. All employees and consultants of Priveco have
been paid all salaries, wages, income and any other sum due and owing to them by
Priveco, as at the end of the most recent completed pay period. Priveco is not
aware of any labor conflict with any employees that might reasonably be expected
to have a Priveco Material Adverse Effect. To the best knowledge of Priveco, no
employee of Priveco is in violation of any term of any employment contract,
non-disclosure agreement, non-competition agreement or any other contract or
agreement relating to the relationship of such employee with Priveco or any
other nature of the business conducted or to be conducted by Priveco.

3.21 Real Property. Priveco does not own any real property. Each of the leases,
subleases, claims or other real property interests (collectively, the “Leases”)
to which Priveco is a party or is bound, is legal, valid, binding, enforceable
and in full force and effect in all material respects. All rental and other
payments required to be paid by Priveco pursuant to any such Leases have been
duly paid and no event has occurred which, upon the passing of time, the giving
of notice, or both, would constitute a breach or default by any party under any
of the Leases. The Leases shall continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
Closing Date. Priveco has not assigned, transferred, conveyed, mortgaged, deeded
in trust, or encumbered any interest in the Leases or the leasehold property
pursuant thereto.

3.22 Certain Transactions. Priveco is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.

3.23 No Brokers. Priveco has not incurred any independent obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Transaction contemplated by this Agreement.

3.24 Completeness of Disclosure. No representation or warranty by Priveco in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or shall contain
any untrue statement of a material fact or omits or shall omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

--------------------------------------------------------------------------------

- 12 -

4. REPRESENTATIONS AND WARRANTIES OF PUBCO

As of the Closing, Pubco represents and warrants to Priveco and the Selling
Shareholder and acknowledges that Priveco and the Selling Shareholder are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Priveco or the Selling Shareholder, as
follows:

4.1 Organization and Good Standing. Pubco is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

4.2 Authority. Pubco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated by this Agreement have
been duly authorized by its board of directors and no other corporate or
shareholder proceeding on the part of Pubco is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Pubco Documents when executed and delivered by Pubco as
contemplated by this Agreement shall be, duly executed and delivered by Pubco
and this Agreement is, and the other Pubco Documents when executed and delivered
by Pubco, as contemplated hereby shall be, valid and binding obligations of
Pubco enforceable in accordance with their respective terms, except:

            (a)      as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally;   (b)      as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies; and   (c)      as limited by public policy.  

--------------------------------------------------------------------------------

- 13 -

4.3 Capitalization of Pubco. The entire authorized capital stock and other
equity securities of Pubco consists of 400,000,000 shares of common stock with a
par value of $0.0001 (the “Pubco Common Stock”). As of the date of this
Agreement, there are 36,887,250 shares of Pubco Common Stock issued and
outstanding. All of the issued and outstanding shares of Pubco Common Stock have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. There are no outstanding options,
warrants, subscriptions, phantom shares, conversion rights, or other rights,
agreements, or commitments obligating Pubco to issue any additional shares of
Pubco Common Stock, or any other securities convertible into, exchangeable for,
or evidencing the right to subscribe for or acquire from Pubco any shares of
Pubco Common Stock as of the date of this Agreement. There are no agreements
purporting to restrict the transfer of the Pubco Common Stock, no voting
agreements, voting trusts, or other arrangements restricting or affecting the
voting of the Pubco Common Stock.

4.4 Directors and Officers of Pubco. The duly elected or appointed directors and
the duly appointed officers of Pubco are set out in Schedule 3 to this
Agreement.

4.5 Corporate Records of Pubco. The corporate records of Pubco, as required to
be maintained by it pursuant to the laws of the State of Nevada, are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the law of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

4.6 Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, shall:

(a)      conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;   (b)      violate any provision of the applicable incorporation or
charter documents of Pubco; or               (c)      violate any order, writ,
injunction, decree, statute, rule, or regulation of any court or governmental or
regulatory authority applicable to Pubco or any of its material property or
assets.  

4.7 Validity of Pubco Common Stock Issuable upon the Transaction. The Pubco
Shares to be issued to the Selling Shareholder upon consummation of the
Transaction in accordance with this Agreement shall, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, shall be duly and validly issued, fully paid and non-assessable.

--------------------------------------------------------------------------------

- 14 -

4.8 Actions and Proceedings. To the best knowledge of Pubco, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Pubco, threatened against Pubco which
involves any of the business, properties or assets of Pubco that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets, properties, prospects or conditions of Pubco taken as a
whole (a “Pubco Material Adverse Effect”). There is no reasonable basis for any
claim or action that, based upon the likelihood of its being asserted and its
success if asserted, would have such a Pubco Material Adverse Effect.

4.9      Compliance.     (a)      To the best knowledge of Pubco, Pubco is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Pubco;     (b)      To
the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;     (c)     
Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them shall be affected in a material adverse
manner by the consummation of the Transaction; and     (d)      Pubco has
operated in material compliance with all laws, rules, statutes, ordinances,
orders and regulations applicable to its business. Pubco has not received any
notice of any violation thereof, nor is Pubco aware of any valid basis
therefore.  

4.10 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Pubco of the Transaction contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.

4.11 SEC Filings. Pubco has furnished or made available to Priveco and the
Selling Shareholder a true and complete copy of each report, schedule,
registration statement and proxy statement filed by Pubco with the SEC
(collectively, and as such documents have since the time of their filing been
amended, the “Pubco SEC Documents”). As of their respective dates, the Pubco SEC
Documents complied in all material respects with the requirements of the
Securities Act or the xchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Pubco SEC Documents. The
Pubco SEC Documents constitute all of the documents and reports that Pubco was
required to file with the SEC pursuant to the Exchange Act and the rules and
regulations promulgated thereunder by the SEC.

--------------------------------------------------------------------------------

- 15 -

4.12 Financial Representations. Included with the Pubco SEC Documents are true,
correct, and complete copies of audited balance sheets for Pubco dated as of
October 31, 2007 and unaudited balance sheets for Pubco dated as of January 31,
2008 (the “Pubco Accounting Date”), together with related statements of income,
cash flows, and changes in shareholder’s equity for the fiscal year and interim
period then ended (collectively, the “Pubco Financial Statements”). The Pubco
Financial Statements:

(a)      are in accordance with the books and records of Pubco;   (b)     
present fairly the financial condition of Pubco as of the respective dates
indicated and the results of operations for such periods; and   (c)      have
been prepared in accordance with GAAP.               

Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
Liabilities, revenues, or expenses. The books, records, and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of Pubco. Pubco has not engaged in any transaction, maintained any bank account,
or used any funds of Pubco, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of Pubco.

4.13 Absence of Undisclosed Liabilities. Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

(a)      are not set forth in the Pubco Financial Statements or have not
heretofore been paid or discharged;                (b)      did not arise in the
regular and ordinary course of business under any agreement, contract,
commitment, lease or plan specifically disclosed in writing to Priveco; or  
(c)      have not been incurred in amounts and pursuant to practices consistent
with past business practice, in or as a result of the regular and ordinary
course of its business since the date of the last Pubco Financial Statements.  

4.14      Tax Matters.     (a)      Pubco has paid all Taxes that have become or
are due with respect to any period ended on or prior to the date hereof;    
(b)      Pubco is not presently under and has not received notice of, any
contemplated investigation or audit by the Internal Revenue Service or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;  

--------------------------------------------------------------------------------

- 16 -

4.15. Absence of Changes. Since the Pubco Accounting Date, except as disclosed
in the Pubco SEC Documents and except as contemplated in this Agreement, Pubco
has not:

(a)      incurred any Liabilities, other than Liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any Liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any Liabilities of which the failure to pay or discharge has
caused or shall cause any material damage or risk of material loss to it or any
of its assets or properties;   (b)      sold, encumbered, assigned or
transferred any material fixed assets or properties;   (c)      created,
incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;              (d)     
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;   (e)      declared, set aside or paid any dividend or made or
agreed to make any other distribution or payment in respect of its capital
shares or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or acquire any of its capital shares or equity securities;   (f)     
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;   (g)      suffered any material adverse change in its
business, operations, assets, properties, prospects or condition (financial or
otherwise);   (h)      received notice or had knowledge of any actual or
threatened labor trouble, termination, resignation, strike or other occurrence,
event or condition of any similar character which has had or might have an
adverse effect on its business, operations, assets, properties or prospects;  
(i)      made commitments or agreements for capital expenditures or capital
additions or betterments exceeding in the aggregate $500;   (j)      other than
in the ordinary course of business, increased the salaries or other compensation
of, or made any advance (excluding advances for ordinary and necessary business
expenses) or loan to, any of its employees or directors or made any increase in,
or any addition to, other benefits to which any of its employees or directors
may be entitled;   (k)      entered into any transaction other than in the
ordinary course of business consistent with past practice; or   (l)      agreed,
whether in writing or orally, to do any of the foregoing.  

--------------------------------------------------------------------------------

- 17 -

4.16 Absence of Certain Changes or Events. Since the Pubco Accounting Date,
except as and to the extent disclosed in the Pubco SEC Documents, there has not
been:

(a)      a Pubco Material Adverse Effect; or   (b)      any material change by
Pubco in its accounting methods, principles or practices.            

4.17 Subsidiaries. Pubco has two wholly owned subsidiaries as disclosed in the
Pubco SEC Documents: Harbin XingYe Wind Energy Technology Limited and China Wind
Energy Ltd.

4.18 Personal Property. There is no material equipment, furniture, fixture or
other tangible personal property or assets owned or leased by Pubco, except as
disclosed in the Pubco SEC Documents.

4.19 Employees and Consultants. Pubco does not have any employees or
consultants, except as disclosed in the Pubco SEC Documents.

4.20 Material Contracts and Transactions. Other than as expressly contemplated
by this Agreement, there are no material contracts, agreements, licenses,
permits, arrangements, commitments, instruments, understandings or contracts,
whether written or oral, express or implied, contingent, fixed or otherwise, to
which Pubco is a party except as disclosed in writing to Priveco or as disclosed
in the Pubco SEC Documents.

4.21 No Brokers. Pubco has not incurred any obligation or liability to any party
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the Transaction contemplated by this Agreement.

4.22 Internal Accounting Controls. Pubco maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Pubco’s certifying officers have evaluated the effectiveness of Pubco’s controls
and procedures as of end of the filing period prior to the filing date of the
Form 10-Q for the quarter ended January 31, 2008 (the “Evaluation Date”). Pubco
presented in its most recently filed Form 10-Q the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in Pubco’s internal controls or, to Pubco’s
knowledge, in other factors that could significantly affect Pubco’s internal
controls.

4.23 Listing and Maintenance Requirements. Pubco is currently quoted on the OTC
Bulletin Board and has not, in the twelve (12) months preceding the date of this
Agreement, received any notice from the OTC Bulletin Board or FINRA or any
trading market on which Pubco’s common stock is or has been listed or quoted to
the effect that Pubco is not in compliance with the quoting, listing or
maintenance requirements of the OTC Bulletin Board or such other trading market.

--------------------------------------------------------------------------------

- 18 -

4.24 Application of Takeover Protections. Pubco and its board of directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under Pubco’s
certificate or articles of incorporation (or similar charter document) or the
laws of its state of incorporation that is or could become applicable to Pubco
as a result of the transactions under this Agreement or the exercise of any
rights pursuant to this Agreement.

4.25 No SEC or FINRA Inquiries. Neither the Pubco nor any of its past or present
officers or directors is the subject of any formal or informal inquiry or
investigation by the SEC or FINRA. Pubco currently does not have any outstanding
comment letters or other correspondence from the SEC or FINRA.

4.26 No Liabilities. At the Closing, Pubco shall have no direct, indirect or
contingent liabilities outstanding that exceed $1,000 other than those disclosed
in the Pubco SEC Documents

4.27 Completeness of Disclosure. No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or shall
contain any untrue statement of a material fact or omits or shall omit to state
a material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

5.      CLOSING CONDITIONS

5.1  Conditions Precedent to Closing by Pubco. The obligation of Pubco to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties to
this Agreement in writing and in accordance with Section 10.6 hereto. The
Closing of the Transaction contemplated by this Agreement shall be deemed to
mean a waiver of all conditions to Closing. These conditions precedent are for
the benefit of Pubco and may be waived by Pubco in its sole discretion.

           (a)      Representations and Warranties. The representations and
warranties of Priveco and the Selling Shareholder set forth in this Agreement
shall be true, correct and complete in all respects as of the Closing Date, as
though made on and as of the Closing Date and Priveco shall have delivered to
Pubco a certificate dated as of the Closing Date, to the effect that the
representations and warranties made by Priveco in this Agreement are true and
correct.   (b)      Performance. All of the covenants and obligations that
Priveco and the Selling Shareholder are required to perform or to comply with
pursuant to this Agreement at or prior to the Closing shall have been performed
and complied with in all material respects.   (c)      Transaction Documents.
This Agreement, the Priveco Documents, and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to Pubco, shall have been executed and delivered to
Pubco.   (d)      Secretary’s Certificate – Priveco. Pubco shall have received a
certificate from the Secretary of Priveco attaching:  

--------------------------------------------------------------------------------

- 19 -

(i)      a copy of Priveco’s Constitution, Articles of Association and all other
incorporation documents, as amended as of the Closing Date; and             
(ii)      copies of resolutions duly adopted by the board of directors of
Priveco approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated herein.  

           (e)      Third Party Consents. Pubco shall have received duly
executed copies of all third party consents and approvals contemplated by this
Agreement, in form and substance reasonably satisfactory to Pubco.   (f)      No
Material Adverse Change. No Priveco Material Adverse Effect shall have occurred
since the date of this Agreement.   (g)      No Action. No suit, action, or
proceeding shall be pending or threatened which would:     (i)      prevent the
consummation of any of the transactions contemplated by this Agreement; or    
(ii)      cause the Transaction to be rescinded following consummation.   (h)   
  Outstanding Shares. Priveco shall have no more than one (1) share of Priveco
Common Stock issued and outstanding on the Closing Date.   (i)      Due
Diligence Generally. Pubco and its solicitors shall be reasonably satisfied with
their due diligence investigation of Priveco that is reasonable and customary in
a transaction of a similar nature to that contemplated by the Transaction,
including:     (i)      materials, documents and information in the possession
and control of Priveco and the Selling Shareholder which are reasonably germane
to the Transaction;     (ii)      a physical inspection of the assets of Priveco
by Pubco or its representatives; and     (iii)      title to the material assets
of Priveco.   (j)      Compliance with Securities Laws. Pubco shall have
received evidence satisfactory to Pubco that the Pubco Shares issuable in the
Transaction shall be issuable:     (i)      without registration pursuant to the
Securities Act in reliance on a safe harbor from the registration requirements
of the Securities Act provided by Regulation S; and     (ii)      in reliance
upon an exemption from the prospectus and registration requirements of the
Securities Act.  

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act and the prospectus and registration
requirements of the Securities Act for the issuance of Pubco Shares to the
Selling Shareholder, Priveco shall deliver to Pubco at the Closing a Regulation
S Certificate duly executed by the Selling Shareholder.

--------------------------------------------------------------------------------

 

- 20 -

5.2 Conditions Precedent to Closing by Priveco. The obligation of Priveco and
the Selling Shareholder to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties to this Agreement in writing and in
accordance with Section 10.6 hereto. The Closing of the Transaction shall be
deemed to mean a waiver of all conditions to Closing. These conditions precedent
are for the benefit of Priveco and the Selling Shareholder and may be waived by
Priveco and the Selling Shareholder in their discretion.

            (a)      Representations and Warranties. The representations and
warranties of Pubco set forth in this Agreement shall be true, correct and
complete in all respects as of the Closing Date, as though made on and as of the
Closing Date and Pubco shall have delivered to Priveco a certificate dated the
Closing Date, to the effect that the representations and warranties made by
Pubco in this Agreement are true and correct.   (b)      Performance. All of the
covenants and obligations that Pubco are required to perform or to comply with
pursuant to this Agreement at or prior to the Closing shall have been performed
and complied with in all material respects. Pubco shall have delivered each of
the documents required to be delivered by it pursuant to this Agreement.   (c) 
    Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, shall have been executed
and delivered by Pubco.   (d)      Secretary’s Certificate - Pubco. Priveco
shall have received a certificate from the Secretary of Pubco attaching:    
(i)      a copy of Pubco’s Articles of Incorporation and Bylaws, as amended as
of Closing Date; and     (ii)      copies of resolutions duly adopted by the
board of directors of Pubco approving the execution and delivery of this
Agreement and the consummation of the transactions contemplated herein.   (e)   
  Third Party Consents. Priveco shall have received from Pubco duly executed
copies of all third-party consents, permits, authorisations and approvals of any
public, regulatory (including the SEC) or governmental body or authority or
person or entity contemplated by this Agreement, in form and substance
reasonably satisfactory to Priveco.   (f)      No Material Adverse Change. No
Pubco Material Adverse Effect shall have occurred since the date of this
Agreement.



            (g)      No Action. No suit, action, or proceeding shall be pending
or threatened before any governmental or regulatory authority wherein an
unfavorable judgment, order, decree, stipulation, injunction or charge would
result in and/or:     (i)      prevent the consummation of any of the
transactions contemplated by this Agreement; or     (ii)      cause the
Transaction to be rescinded following consummation.   (h)      Outstanding
Shares. On the Closing Date, Pubco shall have no more than 55,000,000 common
shares issued and outstanding in the capital of Pubco after giving effect to
issuance of the Pubco Shares and the share cancellations described in this
Agreement.   (i)      Public Market. On the Closing Date, the shares of Pubco
Common Stock shall be quoted on FINRA’s OTC Bulletin Board.  



--------------------------------------------------------------------------------





-21-

6. ADDITIONAL COVENANTS OF THE PARTIES

6.1 Notification of Financial Liabilities. Priveco shall immediately notify
Pubco in accordance with Section 10.6 of this Agreement if Priveco receives any
advice or notification from its independent certified public accounts that
Priveco has used any improper accounting practice that would have the effect of
not reflecting or incorrectly reflecting in the books, records, and accounts of
Priveco, any properties, assets, Liabilities, revenues, or expenses.
Notwithstanding any statement to the contrary in this Agreement, this covenant
shall survive the Closing and continue in full force and effect.

6.2 Access and Investigation. Between the date of this Agreement and the Closing
Date, Priveco and Pubco shall, and shall cause, each of their respective
representatives to:

(a)      afford the other party and its representatives full and free access to
its personnel, properties, assets, contracts, books and records, and other
documents and data;            (b)      furnish the other party and its
representatives with copies of all such contracts, books and records, and other
existing documents and data as required by this Agreement and as the other may
otherwise reasonably request; and   (c)      furnish the other party and its
representatives with such additional financial, operating, and other data and
information as the other may reasonably request.  

All of such access, investigation and communication by a party and its
representatives shall be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party shall instruct its auditors to cooperate with the other
party and its representatives in connection with such investigations.

--------------------------------------------------------------------------------

- 22 -

6.3 Confidentiality. All information regarding the business of Priveco
including, without limitation, financial information that Priveco provides to
Pubco during Pubco’s due diligence investigation of Priveco shall be kept in
strict confidence by Pubco and shall not be used (except in connection with the
due diligence investigation), dealt with, exploited or commercialized by Pubco
or disclosed to any third party (other than Pubco’s professional accounting and
legal advisors) without the prior written consent of Priveco. If the Transaction
contemplated by this Agreement does not proceed for any reason, then upon
receipt of a written request from Priveco, Pubco shall immediately return to
Priveco (or another party, as directed by Priveco) any information received
regarding Priveco’s business. Likewise, all information regarding the business
of Pubco including, without limitation, financial information that Pubco
provides to Priveco during its due diligence investigation of Pubco shall be
kept in strict confidence by Priveco and shall not be used (except in connection
with the due diligence investigation), dealt with, exploited or commercialized
by Priveco or disclosed to any third party (other than Priveco’s professional
accounting and legal advisors) without Pubco’s prior written consent. If the
Transaction contemplated by this Agreement does not proceed for any reason, then
upon receipt of a written request from Pubco, Priveco will immediately return to
Pubco (or another party, as directed by Pubco) any information received
regarding Pubco’s business.

6.4 Notification. Between the date of this Agreement and the Closing Date, each
of party to this Agreement shall promptly notify the other parties hereto in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, or if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
to this Agreement relating to such party, such party shall promptly deliver to
the other parties a supplement to the Schedules hereto specifying such change.
During the same period, each party shall promptly notify the other parties of
the occurrence of any material breach of any of its covenants in this Agreement
or of the occurrence of any event that may make the satisfaction of such
conditions impossible or unlikely.

6.5 Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to this Agreement, Priveco and Pubco shall not, directly or indirectly,
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Priveco or Pubco,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

6.6 Conduct of Priveco and Pubco Business Prior to Closing. From the date of
this Agreement to the Closing Date, and except to the extent that Pubco
otherwise consents in writing, Priveco shall operate its business substantially
as presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco shall operate its business substantially as presently operated
and only in the ordinary course and in compliance with all applicable laws, and
use its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

--------------------------------------------------------------------------------



-23-

6.7 Certain Acts Prohibited – Priveco. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco shall not, without the prior
written consent of Pubco:

(a)      amend its Bylaws, Articles of Incorporation or other incorporation
documents;   (b)      incur any liability or obligation other than in the
ordinary course of business or encumber or permit the encumbrance of any
properties or assets of Priveco except in the ordinary course of business;  
           (c)      dispose of or contract to dispose of any Priveco property or
assets, including the Intellectual Property Assets, except in the ordinary
course of business consistent with past practice;   (d)      issue, deliver,
sell, pledge or otherwise encumber or subject to any lien any shares of the
Priveco Common Stock, or any rights, warrants or options to acquire any such
shares, voting securities or convertible securities;   (e)      declare, set
aside or pay any dividends on, or make any other distributions in respect of the
Priveco Common Stock;   (f)      split, combine or reclassify any Priveco Common
Stock or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for shares of Priveco Common Stock; or   (g)     
materially increase the benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

6.8 Certain Acts Prohibited - Pubco. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco shall
not, without the prior written consent of Priveco:

           (a)      incur any liability or obligation or encumber or permit the
encumbrance of any properties or assets of Pubco except in the ordinary course
of business consistent with past practice;   (b)      dispose of or contract to
dispose of any Pubco property or assets except in the ordinary course of
business consistent with past practice;   (c)      declare, set aside or pay any
dividends on, or make any other distributions in respect of the Pubco Common
Stock; or   (d)      materially increase benefits or compensation expenses of
Pubco, increase the cash compensation of any director, executive officer or
other key employee or pay any benefit or amount to any such person.  

--------------------------------------------------------------------------------

- 24 -

6.9 Public Announcements. Pubco and Priveco each agree not to release or issue
any reports or statements or make any public announcements relating to this
Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required upon advice of counsel to
comply with applicable laws or regulatory requirements.

6.10 Employment Agreements. Between the date of this Agreement and the Closing
Date, Priveco shall have made necessary arrangements to employ all of the hourly
and salaried employees of Priveco reasonably necessary to operate such business
substantially as presently operated. Priveco agrees to provide copies of all
such agreements and arrangements that evidence such employment at or prior to
Closing.

6.11 Pubco Board of Directors and Executive Officers. The current directors of
Pubco shall adopt resolutions appointing Shouquan Sun as Pubco’s President,
Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer,
Secretary, Treasurer and a director, and shall accept the resignation of Jian
Ren from his directorship and all officer positions of Pubco, which appointments
and resignations shall be effective on Closing.

7. CLOSING

7.1 Closing. The Closing shall take place on the Closing Date at the offices of
the lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Priveco and Pubco, provided such undertakings are satisfactory to
each party’s respective legal counsel.

7.2 Closing Deliveries of Priveco and the Selling Shareholder. At Closing,
Priveco and the Selling Shareholder shall deliver or cause to be delivered the
following, fully executed and in the form and substance reasonably satisfactory
to Pubco:

(a)      copies of all resolutions and/or consent actions adopted by or on
behalf of the board of directors of Priveco evidencing approval of this
Agreement and the Transaction;              (b)      if the Selling Shareholder
appoints any person, by power of attorney or equivalent, to execute this
Agreement or any other agreement, document, instrument or certificate
contemplated by this agreement, on behalf of the Selling Shareholder, a valid
and binding power of attorney or equivalent from the Selling Shareholder;   (c) 
    a share certificate representing the Priveco Share as required by Section
2.3 of this Agreement;   (d)      all certificates and other documents required
by Sections 2.3 and 5.1 of this Agreement;   (e)      a certificate of an
officer of Priveco, dated as of Closing, certifying that:     (i)      each
covenant and obligation of Priveco has been complied with; and     (ii)     
each representation, warranty and covenant of Priveco is true and correct at the
Closing as if made on and as of the Closing;



(f)      the Priveco Documents, and any other necessary documents, each duly
executed by Priveco, as required to give effect to the Transaction;             
(g)      copies of all agreements and arrangements required by Section 6.10 of
this Agreement.  



--------------------------------------------------------------------------------



-25-

7.3 Closing Deliveries of Pubco. At Closing, Pubco shall deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Priveco:

(a)      copies of all resolutions and/or consent actions adopted by or on
behalf of the board of directors of Pubco evidencing approval of this Agreement
and the Transaction;   (b)      a certificate of an officer of Pubco, dated as
of Closing, certifying that:     (i)      each covenant and obligation of Pubco
has been complied with; and     (ii)      each representation, warranty and
covenant of Pubco is true and correct at the Closing as if made on and as of the
Closing; and              (c)      the resolutions required to effect the
changes contemplated in Sections 6.11 of this Agreement.  

7.4 Post Closing Deliveries of Pubco. Up receipt of the Priveco Financial
Statements referenced in Section 3.11 of this Agreement, Pubco shall deliver or
cause to be delivered the share certificates representing the Pubco Shares.

8.  TERMINATION AND RESCISSION

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:

(a)      mutual agreement of Pubco and Priveco;              (b)      Pubco, if
there has been a material breach by Priveco or the Selling Shareholder of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Priveco or the Selling Shareholder that is not cured,
to the reasonable satisfaction of Pubco, within ten (10) business days after
notice of such breach is given by Pubco (except that no cure period will be
provided for a breach by Priveco or the Selling Shareholder that by its nature
cannot be cured);   (c)      Priveco, if there has been a material breach by
Pubco of any material representation, warranty, covenant or agreement set forth
in this Agreement on the part of Pubco that is not cured by the breaching party,
to the reasonable satisfaction of Priveco, within ten (10) business days after
notice of such breach is given by Priveco (except that no cure period will be
provided for a breach by Pubco that by its nature cannot be cured);   (d)     
Pubco or Priveco, if the Transaction contemplated by this Agreement has not been
consummated prior to six (6) weeks after the execution of this Agreement, unless
the parties hereto agree to extend such date in writing; or



           (e)      Pubco or Priveco, if any permanent injunction or other order
of a governmental entity of competent authority preventing the consummation of
the Transaction contemplated by this Agreement has become final and
non-appealable.  



 

--------------------------------------------------------------------------------

- 26 -

8.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1 hereto, this Agreement shall be of no further force or
effect, provided, however, that termination of this Agreement shall not relieve
any party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligation hereunder.

8.3 Rescission. In the event that Priveco does not deliver the Priveco Financial
Statements to Pubco within sixty five (65) days of the execution of this
Agreement, Pubco shall have the option to rescind this Agreement by delivering
notice of rescission to Priveco and the Selling Shareholder. Upon the issuance
of such notice, this Agreement shall be rescinded and shall be of no further
force or effect. Additionally Pubco, Priveco and the Selling Shareholder shall
do all things necessary to return Pubco, Priveco and the Selling Shareholder to
such state as if the Agreement had not been entered into, including, but not
limited to, the return of the share certificate representing the Priveco Share
back to the Selling Shareholder.

9. INDEMNIFICATION, REMEDIES, SURVIVAL

9.1 Certain Definitions. For the purposes of this Section 9 of this Agreement,
the terms “Loss” and “Losses” mean any and all demands, claims, actions or
causes of action, assessments, losses, damages, Liabilities, costs, and
expenses, including without limitation, interest, penalties, fines and
reasonable attorneys’, accountants’ and other professional fees and expenses,
but excluding any indirect, consequential or punitive damages suffered by Pubco
or Priveco including damages for lost profits or lost business opportunities.

9.2 Agreement of Priveco to Indemnify. Priveco shall indemnify, defend and hold
harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

(a)      the breach by Priveco of any representation or warranty of Priveco
contained in or made pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement; or   (b) 
    the breach or partial breach by Priveco of any covenant or agreement of
Priveco made in or pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement.           
 

9.3 Agreement of the Selling Shareholder to Indemnify. The Selling Shareholder
shall indemnify, defend, and hold harmless, to the full extent of the law, Pubco
and its shareholders from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Pubco and its
shareholders by reason of, resulting from, based upon or arising out of:

           (a)      any breach by the Selling Shareholder of Section 2.2 of this
Agreement; or   (b)      any misstatement, misrepresentation or breach of the
representations and warranties made by the Selling Shareholder contained in or
made pursuant to the Regulation S Certificate executed by the Selling
Shareholder as part of the share exchange procedure detailed in Section 2.3 of
this Agreement.  

--------------------------------------------------------------------------------

- 27 -

9.4 Agreement of Pubco to Indemnify. Pubco shall indemnify, defend and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholder
from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Priveco and the Selling Shareholder by
reason of, resulting from, based upon or arising out of:

           (a)      the breach by Pubco of any representation or warranty of
Pubco contained in or made pursuant to this Agreement, any Pubco Document or any
certificate or other instrument delivered pursuant to this Agreement; or   (b) 
    the breach or partial breach by Pubco of any covenant or agreement of Pubco
made in or pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement.  

10. MISCELLANEOUS PROVISIONS

10.1 Effectiveness of Representations; Survival. Each party to this Agreement is
entitled to rely on the representations, warranties and agreements of each of
the other parties and all such representations, warranties and agreements shall
be effective regardless of any investigation that any party has undertaken or
failed to undertake. Unless otherwise stated in this Agreement, and except for
instances of fraud, the representations, warranties and agreements shall survive
the Closing Date and continue in full force and effect until one (1) year after
the Closing Date.

10.2 Further Assurances. Each party to this Agreement shall co-operate with the
other parties hereto and shall execute and deliver to the other parties such
other instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

10.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

10.4 Expenses. Pubco shall bear all costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby, including all fees and expenses of agents, representatives
and accountants; provided that Pubco and Priveco shall bear their respective
legal costs incurred in connection with the preparation, execution and
performance of this Agreement and the Transaction contemplated hereby.

10.5 Entire Agreement. This Agreement, the Schedules hereto and the other
documents in connection with the Transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

--------------------------------------------------------------------------------

     - 28 -

10.6 Notices. All notices and other communications required or permitted under
this Agreement must be in writing and shall be deemed given if faxed with
electronic confirmation of delivery or sent by personal delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to Priveco or the Selling Shareholder:    Power Profit Technology Development
Limited  Room 2302, 23/F., 99 Hennessy Road, Wanchai,  Hong Kong, People’s
Republic of China 


Attention:  WAN YI TSE  If to Pubco:   


China Wind Energy Inc.  No.2 Haibin Road, Binxi Developing Area, Heilongjiang
Province,  People’s Republic of China 


Telephone:  +86 451 87009618  Facsimile:  +86 451 87009618    With a copy (which
will not constitute notice) to: 


Bacchus Corporate and Securities Law  701 Fifth Avenue, Suite 4200  Seattle
Washington, USA, 98104    Attention:  Penny Green  Telephone:  (206) 262-7310 
Facsimile:  (206) 262-8001 


All such notices and other communications shall be deemed to have been received:

(a)      in the case of personal delivery, on the date of such delivery;
             (b)      in the case of a fax, when the party sending such fax has
received electronic confirmation of its delivery;   (c)      in the case of
delivery by internationally-recognized express courier, on the business day
following dispatch; and   (d)      in the case of mailing, on the fifth business
day following mailing.  

10.7 Headings. The headings contained in this Agreement are for convenience
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

10.8 Benefits. This Agreement is and shall only be construed for the benefit of
or be enforceable by those persons who are parties to this Agreement.

10.9 Assignment. This Agreement may not be assigned (except by operation of law)
by any party without the consent of the other parties.

--------------------------------------------------------------------------------

- 29 -

10.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

10.11 Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any party.

10.12 Gender. All references to any party shall be read with such changes in
number and gender as the context or reference requires.

10.13 Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the Province of British Columbia, then such action
may be taken or right may be exercised on the next succeeding day which is not a
Saturday, Sunday or such a legal holiday.

10.14 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

10.15 Fax Execution. This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution shall be effective for all
purposes.

10.16 Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

--------------------------------------------------------------------------------

- 30 -

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CHINA WIND ENERGY INC.

Per: /s/ Jian Ren
Authorized Signatory
Name: Jian Ren
Title: President

POWER PROFIT TECHNOLOGY DEVELOPMENT LIMITED

Per: /s/ Wan Yi Tse
Authorized Signatory
Name: WAN YI TSE
Title: Director

--------------------------------------------------------------------------------

SCHEDULE 1

TO THE SHARE EXCHANGE AGREEMENT AMONG CHINA WIND ENERGY INC., POWER PROFIT
TECHNOLOGY DEVELOPMENT LIMITED AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT

CERTIFICATE OF NON-U.S. SHAREHOLDER

In connection with the issuance of common stock (the “Pubco Shares”) of CHINA
WIND ENERGY INC., a Nevada corporation (“Pubco”), to the undersigned, pursuant
to that certain Share Exchange Agreement dated _____________, 2008 (the
“Agreement”), among Pubco, POWER PROFIT TECHNOLOGY DEVELOPMENT LIMITED, a Hong
Kong corporation (“Priveco”) and the shareholder of Priveco as set out in the
Agreement (the “Selling Shareholder”), the undersigned Selling Shareholder
hereby agrees, acknowledges, represents and warrants that:

     1. the undersigned is not a “U.S. Person” as such term is defined by Rule
902 of Regulation S under the United States Securities Act of 1933, as amended
(“Securities Act”) (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);

     2. none of the Pubco Shares have been or will be registered under the
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in compliance with any applicable state
and foreign securities laws;

     3. the Selling Shareholder understands and agrees that offers and sales of
any of the Pubco Shares prior to the expiration of a period of one (1) year
after the date of original issuance of the Pubco Shares (the one (1) year period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the Securities Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
Securities Act or an exemption therefrom and in each case only in accordance
with applicable state and foreign securities laws;

     4. the Selling Shareholder understands and agrees not to engage in any
hedging transactions involving any of the Pubco Shares unless such transactions
are in compliance with the provisions of the Securities Act and in each case
only in accordance with applicable state and provincial securities laws;

     5. the Selling Shareholder is acquiring the Pubco Shares for investment
only and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Pubco Shares in
the United States or to U.S. Persons;

    

--------------------------------------------------------------------------------

- 2 -

     6. the Selling Shareholder has not acquired the Pubco Shares as a result
of, and will not itself engage in, any directed selling efforts (as defined in
Regulation S under the Securities Act) in the United States in respect of the
Pubco Shares which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Pubco Shares; provided,
however, that the Selling Shareholder may sell or otherwise dispose of the Pubco
Shares pursuant to registration thereof under the Securities Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements;

     7. the statutory and regulatory basis for the exemption claimed for the
sale of the Pubco Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the Securities Act or any applicable state and
provincial securities laws;

     8. Pubco has not undertaken, and will have no obligation, to register any
of the Pubco Shares under the Securities Act;

     9. Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

     10. the undersigned has been advised to consult their own respective legal,
tax and other advisors with respect to the merits and risks of an investment in
the Pubco Shares and, with respect to applicable resale restrictions, is solely
responsible (and Pubco is not in any way responsible) for compliance with
applicable resale restrictions;

     11. the undersigned and the undersigned’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from Pubco in connection
with the acquisition of the Pubco Shares under the Agreement, and to obtain
additional information, to the extent possessed or obtainable by Pubco without
unreasonable effort or expense;

     12. the books and records of Pubco were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);

--------------------------------------------------------------------------------

- 3 -

     13. the undersigned:



             (a)      is knowledgeable of, or has been independently advised as
to, the applicable securities laws of the securities regulators having
application in the jurisdiction in which the undersigned is resident (the
“International Jurisdiction”) which would apply to the acquisition of the Pubco
Shares;     (b)      the undersigned is acquiring the Pubco Shares pursuant to
exemptions from prospectus or equivalent requirements under applicable
securities laws or, if such is not applicable, the undersigned is permitted to
acquire the Pubco Shares under the applicable securities laws of the securities
regulators in the International Jurisdiction without the need to rely on any
exemptions;





           (c)      the applicable securities laws of the authorities in the
International Jurisdiction do not require Pubco to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Pubco Shares; and   (d)      the acquisition of the Pubco
Shares by the undersigned does not trigger:     (i)      any obligation to
prepare and file a prospectus or similar document, or any other report with
respect to such purchase in the International Jurisdiction; or     (ii)      any
continuous disclosure reporting obligation of Pubco in the International
Jurisdiction; and  



the undersigned will, if requested by Pubco, deliver to Pubco a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 13(c) and 13(d) above to the satisfaction of
Pubco, acting reasonably;

     14. the undersigned (i) is able to fend for itself in connection with the
acquisition of the Pubco Shares; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Pubco Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

     15. the undersigned is not aware of any advertisement of any of the Pubco
Shares and is not acquiring the Pubco Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

     16. no person has made to the undersigned any written or oral
representations:

             (a)      that any person will resell or repurchase any of the Pubco
Shares;     (b)      that any person will refund the purchase price of any of
the Pubco Shares;     (c)      as to the future price or value of any of the
Pubco Shares; or     (d)      that any of the Pubco Shares will be listed and
posted for trading on any stock exchange or automated dealer quotation system or
that application has been made to list and post any of the Pubco Shares on any
stock exchange or automated dealer quotation system, except that currently
certain market makers make market in the common shares of Pubco on the OTC
Bulletin Board;

    

--------------------------------------------------------------------------------

- 4 -

     17. none of the Pubco Shares are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the undersigned
that any of the Pubco Shares will become listed on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of Pubco on the OTC Bulletin Board;

     18. the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Pubco Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco Shares;

     19. neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;

     20. the Pubco Shares are not being acquired, directly or indirectly, for
the account or benefit of a U.S. Person or a person in the United States;

     21. the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the Securities Act, or pursuant
to an available exemption from registration under the Securities Act;

     22. the undersigned understands and agrees that the Pubco Shares will bear
the following legend (or a legend substantially similar):

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

    23. the address of the undersigned included herein is the sole address of
the undersigned as of the date of this certificate.

--------------------------------------------------------------------------------

- 5 -

 IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

________________________________  Date:_________________, 2008  Signature   
________________________________
Print Name    ________________________________
Title (if applicable)    ________________________________
Address   


--------------------------------------------------------------------------------

SCHEDULE 2

TO THE SHARE EXCHANGE AGREEMENT AMONG CHINA WIND ENERGY INC., POWER PROFIT
TECHNOLOGY DEVELOPMENT LIMITED AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT

DIRECTORS AND OFFICERS OF PRIVECO

Directors:
WAN YI TSE

Officers:
WAN YI TSE

--------------------------------------------------------------------------------

SCHEDULE 3

TO THE SHARE EXCHANGE AGREEMENT AMONG CHINA WIND ENERGY INC., POWER PROFIT
TECHNOLOGY DEVELOPMENT LIMITED AND THE SELLING SHAREHOLDER AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT

DIRECTORS AND OFFICERS OF PUBCO

Directors:    Jian Ren    Xiya Sun    Huaiwen Zheng        Officers:    Name 
Office  Jian Ren  President, Chief Executive Officer,    Chief Financial
Officer, Chief Accounting    Officer, Treasurer and Secretary 


--------------------------------------------------------------------------------